ACCEPTED
                                                                                 03-15-00051-CV
                                                                                         7326505
                                                                      THIRD COURT OF APPEALS
                                                                                 AUSTIN, TEXAS
                                                                          10/12/2015 10:21:15 AM
                                                                               JEFFREY D. KYLE
                                                                                          CLERK
                           NO. 03-15-00051-CV

                                                               FILED IN
                     IN THE COURT OF APPEALS     3rd COURT OF APPEALS
                 THIRD COURT OF APPEALS DISTRICT AUSTIN, TEXAS
                          AUSTIN, TEXAS         10/12/2015 10:21:15 AM
                                                           JEFFREY D. KYLE
                                                                Clerk

                              TRENT LINDIG,

                                                         Appellant
                                     v.
                  PLEASANT HILL ROCKY COMMUNITY CLUB

                                                         Appellee


     ON APPEAL FROM THE 33RD DISTRICT COURT, BLANCO COUNTY, TEXAS
                HONORABLE J. ALLAN GARRETT PRESIDING
                         CAUSE NO. CV07580


UNOPPOSED SECOND MOTION FOR EXTENSION OF TIME TO
           FILE MOTION FOR REHEARING


TO THE HONORABLE THIRD COURT OF APPEALS:
     Appellant respectfully presents this unopposed second motion to
extend the time in which to file a motion for rehearing pursuant to Texas
Rule of Appellate Procedure 49.8. One previous motion for extension of time
to file a motion for rehearing has been filed. In support of this motion,
appellant would show the Court as follows:
                                       I.
        Appellant’s motion for rehearing is currently due on October 14, 2015.
Because of the events and matters described more fully below, appellant
requests an extension of an additional 9 days in which to file the motion for
rehearing or until October 23, 2015.
                                       II.
        The requested extension is necessary because the following matters
have prevented the undersigned from completing the motion for rehearing
and will preclude the undersigned from doing so sooner than October 23,
2015:

        1.   The undersigned drafted and filed a motion for rehearing in
             Hindes v. La Salle County, No. 04-14-00651-CV on October 12,
             2015;
        2.   The undersigned assisted in the preparation of a petition for
             writ of mandamus and motion for emergency relief in In re
             IPSecure, Inc., No. 04-15-00622-CV, which were filed on
             October 2, 2015;
        3.   The undersigned has been reviewing and revising motions for
             summary judgment to meet a dispositive motion deadline in in
             George L. Hachar, Sr. v. Falcon International Bank and Verde
             Corp., No. 2010-CI-18274, in the 407th Judicial District Court,
             Bexar County, Texas; and
        4.   The undersigned had to travel out of town from September 24-
             25, 2015 to attend a meeting of the board of directors for the
             State Bar of Texas as part of his duties as President-elect of the
             Texas Young Lawyers Association.




                                       2
For all of the reasons explained above, counsel for appellant cannot

complete the motion for rehearing by its current due date of October 14,

2015, and needs an additional 9 days in which to do so.

                                      III.

      On October 9, 2015, the undersigned conferred with Jeff Small, lead

appellate counsel for appellee. Mr. Small indicated that this motion would

not be opposed.

      WHEREFORE, PREMISES CONSIDERED, appellant respectfully

requests that this Court grant his motion for extension of time in which to file

the motion for rehearing, extend the deadline in which to file the motion an

additional 9 days up to and including October 23, 2015, and grant such other

and further relief to which appellants may be justly and equitably entitled.

                                       Respectfully submitted,

                                       /s/ Samuel V. Houston, III
                                       SAMUEL V. HOUSTON, III
                                       State Bar No. 24041135
                                       Direct Line: (210) 775-0882
                                       HOUSTON DUNN, PLLC
                                       4040 Broadway, Suite 440
                                       San Antonio, Texas 78209
                                       Telephone: (210) 775-0880
                                       Fax: (210) 826-0075
                                       sam@hdappeals.com

                                       ATTORNEY FOR APPELLANTS




                                       3
                      CERTIFICATE OF SERVICE

      I do hereby certify that a true and correct copy of the foregoing motion
has been served on the following counsel in accordance with the Texas Rules
of Appellate Procedure, on this 12th day of September, 2015:

Jeff D. Small                                    Via email/e-service
LAW OFFICE OF JEFF SMALL
12451 Starcrest Dr. #100
San Antonio, Texas 78216
jdslaw1951@gmail.com


Norman L. Nevins                                 Via email/e-service
THE NEVINS LAW FIRM
206 West Main Street
Fredericksburg, Texas 78624
nnevinslaw@yahoo.com


                                          /s/ Samuel V. Houston, III
                                          SAMUEL V. HOUSTON, III




                                      4